Citation Nr: 1700287	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  98-08 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include depressive disorder not otherwise specified (NOS).

2.  Entitlement to service connection for hip complaints/degenerative disc disease of the hips, to include as manifestations of  undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, or secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1981 to January 1993, including service in Southwest Asia during the Persian Gulf War from October 1990 to July 1991.

This appeal to the Board of Veterans' Appeals (Board) initially arose from a February 1996 rating decision in which the RO denied the Veteran's claim for service connection for joint aches as due to an undiagnosed illness.  In a June 1998 rating decision, the RO, inter alia, continued the previous denial of service connection for multiple joint arthralgias, as due to an undiagnosed illness, and denied service connection for degenerative changes of the hips.  The Board notes that the RO recharacterized several issues in this June 1998 rating decision to comport with the Veteran's statements made during VA examinations conducted subsequent to the February 1996 rating decision.

In January 1999, the Veteran testified during a Board hearing in Washington, D.C. A hearing transcript of the hearing is associated with the record.

In March 1999, the Board, inter alia, remanded the claims for service connection for degenerative disc disease of both hips and multiple joint arthralgias for further action, to include additional development of the evidence.

In September 2002, the Veteran was notified that the Member of the Board (now, Veterans Law Judge (VLJ)) who conducted the January 1999 hearing was no longer employed by the Board and that he had a right to another hearing; the Veteran subsequently requested an additional Board hearing.  In February 2003, the Veteran testified during a hearing before the undersigned VLJ in Washington, D.C.  A transcript of the hearing is associated with the record.

In June 2003, the Board, inter alia, remanded the claims for service connection for degenerative disc disease of the hips and multiple joint arthralgias for further action, to include additional development of the evidence.

In a September 2007 rating decision, the RO, inter alia, denied the Veteran's claim for service connection for PTSD.

In January 2008, the Veteran testified during a Board hearing before the undersigned VLJ in Washington, D.C.  A transcript of the hearing is associated with the record.

In April 2008, the Board, inter alia, remanded the claims for service connection for degenerative disc disease of the hips and multiple joint arthralgia, to include additional development of the evidence.

In August 2012, the Veteran again testified during a Board hearing before the undersigned VLJ in Washington, D.C.  A hearing transcript of the hearing is associated with the record.

In February 2013, the Board, inter alia, recharacterized the claim for service connection for PTSD and petition to reopen a claim for service connection for an acquired psychiatric disorder other than PTSD to comport with the Veteran's assertions during his August 2012 hearing testimony.  The Board then remanded the petition to reopen a claim for service connection for an acquired psychiatric disorder other than PTSD as well as the claims for service connection for PTSD, hip complaints and multiple joint arthralgia, for further action, to include additional development of the evidence.

Also in June 2013, the Appeals Management Center (AMC), inter alia, granted the Veteran's claim for service connection for multiple joint arthralgia (i.e. right and left ankle disorders as well as right and left knee disorders) and awarded initial ratings for each such disability.  Those awards represent a full grant of the benefits sought with respect to the claim for service connection for multiple joint arthralgia.  As such, and since the Veteran has not expressed any disagreement with the June 2013 rating action, no such matter is before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977). 

In November 2013, the Board, inter alia, denied the claim for service connection for PTSD.  The Board then remanded the petition to reopen a claim for service connection for an acquired psychiatric disorder other than PTSD as well as the claims for service connection for hip complaints and multiple joint arthralgia, for further action, to include additional development of the evidence. After accomplishing further action, the AMC continued to deny the claims (as reflected in a February 2014 supplemental statement of the case (SSOC)), and returned these matters to the Board for further appellate consideration.

In August 2014, the Board requested an additional medical opinion on this case from the Veterans Health Administration (VHA).  This opinion was submitted in approximately November 2014.  The Board subsequently sought clarification of this opinion in November 2014 and March 2015 with clarifying opinions being received in November 2014 and March 2015.

In May 2015, the Veteran and his representative were provided a copy of the opinions and given 60 days to submit additional evidence or argument.  A response was received from the Veteran's authorized representative in June 2015.

In July 2015, the Board denied service connection for a bilateral hip disability, as well as declined to reopen a previously-denied claim for service connection for an acquired psychiatric disorder other than PTSD.  The Veteran appealed the Board's denials to the United States Court of Veterans Appeals (Court).

In January 2016, the Court granted a Joint Motion filed by counsel for the Veteran and the VA Secretary, setting aside the Board's July 2015 denial of service connection for a hip disability and the denial of the application to reopen service connection for an acquired psychiatric disorder other than PTSD.

In March 2016, the Board requested from the Veterans Heath Administration (VHA) a medical opinion on the bilateral hip disability claim.  The opinion was provided in April 2016.  In June 2016, the Veteran and his representative were provided a copy of the opinions and given 60 days to submit additional evidence or argument.  A response was received from the Veteran's authorized representative in August 2016.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system. The Board notes that, in addition to the VBMS file, the Veteran has a separate, paperless, electronic Virtual VA file.  All such records have been reviewed


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided has been accomplished.

2.  In a February 1996 rating decision, the RO denied service connection for a sleep disorder; the Veteran perfected an appeal of that denial.

3.  During the pendency of the appeal, in a June 1998 rating decision, the RO recharacterized the disability at issue, and denied service connection for depressive disorder NOS, and, in a January 2002 SSOC, the RO denied service connection for an acquired psychiatric disorder; however, prior to the issuance of a Board decision, the Veteran withdrew his appeal in February 2003.

4.  No new evidence associated with the record since the February 1996 rating decision and the subsequent adjudicative actions issued in furtherance of the Veteran's later withdrawn appeal of that denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for depressive disorder NOS, or raises a reasonable possibility of substantiating the claim.

4.  No bilateral hip disorder was shown in service or for many years thereafter; there is no credible evidence of continuity of symptoms of a bilateral hip disorder during and since service; and the only competent, probative evidence or opinion addressing whether there exists a medical relationship between any such disability and the Veteran's service weighs against the claim.

5.  Competent, probative evidence of record weighs against a finding that a hip disability was caused or aggravated by a service-connected disability, to include lumbosacral strain and/or bilateral knee degenerative joint disease.


CONCLUSIONS OF LAW

1.  The February 1996 denial of service connection (considered in tandem with the  subsequent adjudicative actions issued during the pendency and in furtherance of the later-withdrawn appeal of that denial) is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2016).

2.  As pertinent evidence received since the RO's February 1996 denial (and the subsequent adjudicative actions issued during the pendency and in furtherance of the later-withdrawn appeal of that denial)) is not new and material, the requirements for reopening the previously-denied claim   are not met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for service connection for a bilateral hip disorder, to include as secondary to a service-connected disability, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 (b)).

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159 (b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159 (b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As regards an application to reopen a previously denied claim, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  However, a November 2014 VA General Counsel opinion held that upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element(s) that were found insufficient in the previous denial of the claim. VAOPGCPREC 6-2014 (Nov. 21, 2014).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, an April 2005 letter provided notice to the Veteran regarding the information and evidence needed to substantiate the claim for service connection for degenerative joint disease of the hips while a November 2013 letter provided such notice regarding the information and evidence needed to substantiate the petition to reopen a claim for service connection for an acquired psychiatric disorder other than PTSD. These letters informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA. In addition, a March 2006 and November 2013 letters provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Although these letters were issued after the initial adjudication of each matter herein decided, no prejudice to the Veteran in the timing for of such notice has been shown or alleged. 

Moreover, with respect to the claim for service connection for a bilateral hip disorder, in particular, the Board points out that  this claim was readjudicated in the February 2014 SSOC after the issuance of the April 2005 letter specific to the bilateral hip disability claim.   See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an statement of the case (SOC) or SSOC, is sufficient to cure a timing defect).

The Board notes the argument of the Veteran's representative, as detailed in a June 2014 submission, that the November 2013 notice letter was inadequate. Specifically, the representative argues that this notice letter did not specifically explain why the claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD was denied, did not explain when it was denied, and did not inform the Veteran of what additional evidence may be of assistance in overcoming the prior denial.  However, a review of the November 2013 letter indicates that it informed the Veteran that a June 1998 rating decision had denied his claim for service connection for a psychiatric disorder other than PTSD because the service medical records showed no evidence of a depressive disorder or objective evidence of sleep problems.  It also informed the Veteran that the evidence he submitted must be new and related to this fact and identified examples of such evidence, to include lay statements and treatment records. Notably, there has been no allegation of prejudice from any notice deficiency, including the purported notice errors.  See Shinseki v. Sanders, 129 S. Ct. 1696  (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  This argument is therefore without merit.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the records includes the Veteran's VA outpatient and private records and the reports of VA examinations, as requested by the Board in its February 2013 and November 2013 remands, as well as the Veteran's service personnel records.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board also notes that in a May 2013 Memorandum, the RO made a formal finding of unavailability of unit records from the 267th Quartermaster Company and that the Veteran acknowledged this unavailability in a May 2013 statement.  Also considered in connection with the appeal are transcripts of various hearings on appeal, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with either claim, prior to appellate consideration, is required.  

The Board points out that that the Veteran was provided the opportunity to orally set forth his contentions during multiple hearing before the undersigned Veterans Law Judge and a retired Board member.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.   Bryant v. Shinseki, 23 Vet. App. 488  (2010).  Here, the Board finds that, consistent with Bryant, the former and undersigned Veterans Law Judges substantially complied with the duties set forth in 38 C.F.R. 3.103 (c)(2), and that the hearings were legally sufficient.

During the January 1999 hearing, the presiding Board member enumerated the issues then on appeal, which included service connection for a bilateral hip disorder and the petition to reopen a claim for service connection for an acquired psychiatric disorder other than PTSD.  The Veteran provided testimony regarding his current symptoms and his post-service treatment.  The hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the presiding Board member pertaining to the Veteran's current treatment.  

Likewise, during the February 2003 and August 2012 hearings, the undersigned Veterans Law Judge enumerated the issues then on appeal, to include the claims herein decided.   The Veteran provided testimony regarding his in-service and current symptoms as well as his current treatment.  The hearing transcripts also reflect appropriate exchanges between the Veteran, his representative, and the undersigned pertaining to the Veteran's current treatment and the bases for denial of the claim.

Therefore, not only were the issues  "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although neither he presiding Board Member nor the undersigned VLJexplicitly suggested the submission of any specific, additional evidence, in response to the testimony provided, after each hearing, additional development was ordered and undertake, to the extent possible.    Hence, any omission in this regard was harmless.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeals.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549   (Fed. Cir. 1998).


II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.   See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic diseases such as arthritis shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for arthritis), even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303 (b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, arthritis is among the diseases listed in section 3.309(a).

Under 38 U.S.C. § 1117 (a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective October 16, 2012, VA extended the presumptive period in 38 C.F.R. § 3.317 (a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 77 Fed. Reg. 63225 (2012).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a), (b). 

The Board notes that Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  In the revised statute, the term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Effective June 10, 2003, VA promulgated revised regulations to, in part, implement these statutory changes.  See 38 C.F.R. § 3.317(a)(2).

Service connection also may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  That regulation permits service connection not only for disability caused by service connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Acquired Psychiatric Disorder other than PTSD

The Veteran's initial claim for service connection for poor sleep problems was denied in a February 1996 rating decision.  In July 1996, the Veteran filed an NOD with the RO's February 1996 denial, and he subsequently perfected an appeal.  During the pendency, in a  June 1998 rating decision, the RO  recharacterized the claim as one for service connection for depressive disorder, NOS, claimed as sleep problems, and denied service connection.  In a January 2002 SSOC, the RO  continued the denial of service connection for what was then generally  characterized as an acquired psychiatric disorder.  However, the Veteran withdrew his in February 2003, prior to the issuance of a Board decision.  Hence, the February 1996 denial of the claim-considered in conjunction with the adjudicative actions subsequently rendered during the pendency and in furtherance of the appeal of that denial-is final, and is not subject to reconsideration on the same of factual basis.  See 38 C.F.R. § 7105;38 C.F.R. §§ 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156 (a) defines 'new' evidence as evidence not previously submitted to agency decision makers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83   (1996).  Furthermore, for purposes of the 'new and material' analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Notwithstanding any contrary suggestions by the parties to the Joint Motion, the  Board considers the February 1996 rating decision, from which  the Veteran perfected an appeal,  as the last final decision of record.  The Board acknowledges that during the pendency of the appeal, rating decision was issued in June 1998 and an SSOC was issued in January 2002; however, those were not independent adjudications from which the Veteran could appeal. but, rather, adjudicative actions issued in furtherance of the Veteran's appeal of the February 1996 rating decision.   No Board decision was issued as the Veteran withdrew his appeal in 2003.

While the Board recognizes the February 1996 rating decision as the last final denial of the claim for purposes of finality, as evidenced below, the  decision, the Board has considered as previously considered evidence submitted up until the January 2002 SSOC, given that the June 1998 rating decision and January 2002 SSOC were issued during the pendency  and in furtherance of the Veteran's ultimately withdrawn appeal of the February 1996 rating decision.  As will be discussed in greater detail below, while, in the January 2002 SSOC, the RO denied service connection as there was purportedly no diagnosis of record, the evidence clearly indicates that a diagnosis was of record at that time, as reflected in an August 1997 VA examination report.

The evidence of record at the time of the February 1996 rating decision included service treatment records, various VA examination reports, VA treatment records dated through October 1999, various private treatment records and the transcript of the January 1999 hearing.  

As noted, service treatment records are  negative for complaints, treatments or diagnoses related to any acquired psychiatric disorder, and a December 1992 service discharge examiner found the Veteran  to be psychiatrically normal, although the Veteran did report frequent trouble sleeping in a contemporaneous December 1992 Report of Medical History (RMH).  During the January 1999 hearing, the Veteran testified that he had never felt depressed during service, that he did not complain about depression during service, that he did not seek treatment for a psychiatric disorder after service and that he had not been diagnosed with a psychiatric disorder.

As for the VA examination reports of record, a May 1995 VA examiner deferred a possible diagnosis until further information was available.  During the pendency of the appeal, an August 1997 VA examination report reflects a diagnosis of depressive disorder NOS, mild, with the onset correlating to the Veteran's tour in Desert Storm.  A June 1999 VA examination report reflects a diagnosis of rule-out dysthymic disorder but, in a September 1999 addendum opinion, this examiner determined that the Veteran did not have a psychiatric condition.  An August 2000 VA respiratory examiner found that the Veteran's obstructive sleep apnea had its onset during service based, at least in part, on his reported history of frequent trouble sleeping.

As stated above, the Veteran's initial claim for poor sleep problems was denied in a February 1996 rating decision, and the subsequently recharacterized disability of depressive disorder, NOS, was denied in a June 1998 rating decision.  Collectively, the evidence at the time of the February 1996 and the subsequent adjudicative actions made in furtherance of the later withdrawn appeal indicated that no disability manifested by sleep problems was incurred in or aggravated by service and did not show that a psychosis had been present to a degree of 10 percent or more within one year of service discharge.  Notably, notwithstanding the characterization of the claimed disability at that time, in February 1996., the RO noted that the service treatment records and current psychiatric examination did not identify any evidence of a neurosis, psychosis or sleep problem.  In the June 1998 denial of service connection for disability then characterized as depressive disorder NOS as the record did not establish that the psychiatric condition began during service.  .  The Board notes that while the January 2002 SSOC stated that the Veteran's claim was denied as there was no evidence of a diagnosed disability, the August 1997 VA examination report, which was of record at that time, shows a diagnosis of depressive disorder NOS, but no nexus between that disability and service. 

As for whether record presents an exception to the finality of the June 1996 rating decisions and its subsequent, associated  adjudicative actions, the Board notes that, in approximately February 2014, the Veteran's service personnel records, as well as additional service treatment records, were associated with the record,  38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  However, the newly-associated service treatment and personnel records are not relevant to the claim for service connection for an acquired psychiatric disorder other than PTSD, as they do not address whether there were any in-service psychiatric complaints, or whether there is any medical relationship between any such current the Veteran's current depressive disorder, NOS and service.  Accordingly, reconsideration of the Veteran's claim under 38 C.F.R. § 3.156(c) is not required based upon the additionally-received service treatment and personnel records. 

Evidence added to the record since the February 1996 rating decision and its subsequent, associated adjudicative actions issued during the pendency and in furtherance of the later withdrawn appeal) includes additional VA outpatient records, various private treatment records, SSA records, additional written statements by the Veteran and his wife in support of his claims, and the transcripts of the 2003 and 2012 Board hearings..

The clinical evidence reflects the Veteran's complaints of depression in a March 2008 VA treatment note and a diagnosis of depressive disorder, NOS.  A May 2013 VA PTSD Disability Benefits Questionnaire (DBQ) report contains a diagnosis of depression, NOS.  The  undated report of a psychiatric evaluation conducted in conjunction with a SSA application also reflects a diagnosis of depressive disorder, NOS.  An October 2012 opinion from Dr. T. T., a private psychologist, indicates that the Veteran's psychological symptoms were encompassed by a diagnosis of PTSD and that PTSD was a more viable differential diagnosis than depression.
In a February 2007 statement, the Veteran's wife indicated that she had talked with the Veteran about his stress related to the military.  During the August 2012 hearing, the Veteran testified that he did not experience depression or insomnia prior to service in the Gulf War and that he had experienced trouble sleeping at night due to panic in service.

While the Board finds that the above referenced  medical evidence is 'new' in that it was not previously before agency decision makers, the Board also determines that this evidence is not 'material' for purposes of reopening the claim for service connection.   Simply stated, as the evidence does not indicate that the Veteran has psychiatric disability other than PTSD-manifested by sleep problems-that  is etiologically-related to service, the  evidence does not relate to a basis for  prior denial of the claim. 

The Board acknowledges the Veteran's argument, as detailed in a June 2015 submission, that the record also reflects a diagnosis of dysthymic disorder, and that such diagnosis correlates to his service in the Gulf War,  In this regard, the Board notes that a June 1999 VA examination report does reflect an Axis I diagnosis of rule-out dysthymic disorder.  However, the 1999 VA examination report and diagnosis of rule-out dysthymic disorder were considered in the February 1996 rating decision.  As this this evidence is not new with respect to the claim for service connection for an acquired psychiatric disorder other than PTSD, it cannot provide a basis for reopening the previously denied claim..

Furthermore, to the extent that the Veteran, his wife and/or his representative attempt to assert that the Veteran has current depressive disorder that is medically-related to service, the Board points out that similar assertions were before the AOJ at the time of the last final denial.  The Board acknowledges that the Veteran is certainly competent to report his own symptoms or matters within his personal knowledge, and that his wife and his representative are competent to report their observations of the Veteran's symptoms.  See Jandreau, supra; Buchanan, supra.  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, the matters of medical diagnosis for disability not capable of lay observation, (and, if competently shown, the medical relationship, if any,  between such disability and service, are complex medical matters within the province of trained medical and mental health professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As none of the above-named individual is shown to be other than a layperson without appropriate medical training and expertise to competently diagnose depressive disorder, or to opine as to the etiology of any such disability the lay assertions in this regard have no probative value.  

Therefore, where, as here, resolution of the appeal turns on medical matters not capable of being established by lay assertions, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214  (1993).

As a final point, the  Board notes the argument of the Veteran's representative, detailed in the June 2014 submission, that the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), is applicable to the instant claim and warrants an award of benefits.  However, that are is unavailing with respect to the Veteran's current attempt to reopen the previously-denied claim.  In Clemons, the Court held that a claim for service connection for PTSD encompasses all psychiatric disabilities reflected in the record.  However, this holding applies only to original or reopened claims for service connection.  The Board also notes that the Board previously denied the Veteran's claim for service connection for PTSD in its November 2013 decision; hence, that matter is no longer before the Board.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for depressive disorder, NOS, are not met, and the February 1996 AOJ denial of the claim (considered in tandem with the subsequent adjudicative actions issued during the pendency and in furtherance of the later-withdrawn appeal of that denial) remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

C.  Bilateral Hip Disorder

The Veteran contends that has a current bilateral hip disorder resulting from service, specifically as a result of the physical training he performed. In the alternative, he contends that his bilateral hip disorder is the result of an undiagnosed illness.

Service treatment records are negative for complaints, treatments or diagnoses related to any hip disorder.  A December 1992 service discharge examiner found the Veteran's lower extremities to be normal and he denied arthritis in an accompanying RMH.

Reports of VA examinations in May 1995, April 1997 and November 2003 are negative for complaints, findings or diagnoses related to any hip disorder.

The report of a January 1998 VA joints examination reflects the Veteran's complaints of hip pain that he attributed to his lower back pain as well as radiation around the beltline.  An accompanying bilateral hip X-ray revealed very minimal degenerative changes.  An impression of mild underlying degenerative arthritis involving both hips was made. No etiology opinion was provided.

A May 2009 VA examination report reflects the Veteran's reports that he did not recall any injury to the left hip but throughout the years of running and doing heavy physical training he started to experience pain in the left hip.  Following a physical examination, a diagnosis of left hip degenerative disease was made.  No etiology opinion was provided.

A May 2013 VA examination report reflects that, following a physical examination and a review of the Veteran's claims file, that the examiner opined that it was less likely than not that the Veteran's right hip degenerative joint disease had its onset in or was otherwise medically related to service.  The examiner reasoned that there was no documentation of a severe in-service hip injury that would increase the risk of developing such a condition.  In a January 2014 VA addendum opinion, the examiner opined that there was no documentation in support of the Veteran's contention that he had injured his right hip while stationed in Germany.

A VHA opinion from Dr. A. O., an orthopedic surgeon, indicates that there was no documentation to support any hip related injury during service and that the Veteran had complained of joint aches, rather than specific hip pain, in August 1995.  The physician noted that the Veteran was seen in January 1998 for multiple joint pains with no mention of hip examination and that the documented mild arthritis in both hips based on X-ray films without any specific details of radiographic findings related to arthritis, as such, it was not clear how accurate the diagnosis of mild hip arthritis in both hips could be established.  The physician further noted that the Veteran was seen again in May 2009, that he had reported left hip pain with no recollection of injury, that no detailed hip examination was undertaken and that radiographic findings showed degenerative changes in the left hip only.  This physician also noted that a May 2013 VA examination report had been completed by a Physician Assistant and noted that there was right degenerative process but no prior right hip service related injury could be located in the records.  The physician noted that at no time, according to the medical records, was the Veteran assessed by an orthopedic surgeon.  The physician opined that it was therefore not at least as likely as not that the Veteran's right and left hip degenerative disease was service related.  This opinion was undated but was received by VA in August 2014.

In a November 2014 addendum opinion, Dr. A. O. opined that the Veteran's right and left hip degenerative disease was not at least as likely as not service related based on the subjective and objective pattern previously described and in the medical documentation.

In a March 2015 addendum opinion, Dr. A. O. opined that it was not at least as likely as not that the Veteran's right and left hip disorder was caused or aggravated by the notable service connected disability based on his medical experience as an orthopedic surgeon and review of the medical literature in Pub Med and Google Scholar search.  Finally, the physician opined that it was not likely that the left and/or right hip arthritis manifested to a compensable degree within one year of service discharge as the May 1995 VA examination was silent for a pattern of a left or right hip clinical condition.

In an April 2016 opinion from Dr. Dr. R.R., an orthopedic surgeon, concluded that it was not at least as likely as not that the Veteran's bilateral hip disorder was caused or aggravated by any documented service-connected disability.  Dr. R.R. noted that he reviewed the Veteran's records before providing an opinion.  He offered that opinion after conducting a search of Pub Med and the American Academy of Orthopaedic Surgeons, as well as a Web MD search.  Dr. R.R. stated that there were no published articles concerning lumbosacral strain/back pain or knee arthritis causing or aggravating hip arthritis.  Dr. R.R. went on to explain that, in his experience and after conferring with his colleagues, he was unaware of any condition where back pain could cause hip arthritis.  He explained, however, that there are systemic conditions which could cause degenerative disc disease (not lumbar strain) and hip degenerative disease.  However, none of those systemic conditions are documented in the Veteran's records.  Moreover, without a diagnosis of a systemic disease, hip degenerative disease is mostly idiopathic.  Dr. R.R. stated that other than the Veteran's documented weight and height, he was unable to provide a more thorough discussion of the etiology of the Veteran's bilateral hip disorders.  

During a January 1999 hearing, the Veteran testified that he was given a hip X-ray in approximately 1995.  In a June 2005 statement, the Veteran's wife indicated that she had known the Veteran since 1992 and that he had complained of joint aches and pain on several occasions.  During the February 2003 hearing, the Veteran testified that he had experienced intermittent problems with his hips while running physical training and that he believed that he had sought treatment for his hips.  During August 2012 hearing, the Veteran did not provide any testimony regarding his bilateral hips.  A November 2013 statement from T.O. indicates that he had met the Veteran through the American Legion had has witnessed the physical stress that he experienced on a daily basis due to hip pain.

The Board notes, initially, that that diagnosed bilateral hip degenerative joint disease is distinct,  diagnosed  clinical entities, and thus an award of grant of service connection under the provisions of 38 U.S.C.A. § 1117 for  associated hip symptoms as manifestations of  undiagnosed illness or other qualifying chronic disability is legally precluded. 

Furthermore, the record does not otherwise present a basis for an award of service connection for diagnosed hip disability.  Post-service medical records reflect that  the first clinical evidence of hip arthritis was in January 1998, more than five years after service discharge.  Such is clearly well beyond the one-year post-discharge period for establishing service connection for arthritis on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  Moreover, the VHA physician found that such arthritis did not manifest to a compensable degree within one year of service discharge as the May 1995 VA examination report was silent for a pattern of left or right hip clinical condition.  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

The Board notes the VA examiner's opinion, as reflected in the November 2013 opinion and January 2014 addendum opinion, that the Veteran's right hip disorder less likely than not had its onset in or was otherwise medically related to service, as there was no documentation of a severe in-service hip injury that would increase the risk of developing such a condition.  However, this VA examiner did not discuss the relevance or import of the Veteran's lay statements regarding hip pain in service and immediately following service nor did she discuss relevance or import of his lay statements regarding sustaining a repetitive hip injury while performing physical training.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner relied on lack of evidence in service treatment records to provide negative opinion).  This opinion is therefore afforded little, if any, probative weight.

Therefore, the only competent, probative opinion to address the medical relationship, if any, between the bilateral hip degenerative joint disease diagnosed many years post service and the Veteran's service weighs against the claim.  The VHA physician who provided the August 2014 opinion as well as November 2014 addendum opinion explicitly rendered conclusions that weigh against a finding of service connection for current bilateral hip disorder.   The March 2015 addendum opinion explicitly concluded against a finding that a hip disorder manifested to a compensable degree within a year of separation.  Such opinion clearly was based on examination of the Veteran, full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale.  As such, the Board accepts this opinion as probative of the medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Significantly, there is no contrary medical evidence or opinion of record-i.e., one that, in fact, establishes a medical nexus between current bilateral hip degenerative arthritis and service-and the Veteran has not presented or identified any such existing evidence or opinion.

In fact, the only evidence that tends to support the claim consists of the Veteran's own assertions.  In connection with this appeal, the Veteran has asserted that he has suffered from hip pain continuously since his service.  However, in a December 1992 discharge RMH, the Veteran denied that he currently had, or that he ever had, arthritis.  Further, the Veteran indicated that he never had any illness or injury other than those already noted and that he had not treated himself or any illness other than minor colds.  In light of these contradictory statements-as well as the absence of any documented complaints referable to the hips for many years post-service-the Board finds that any current assertions as to in-service hip symptoms, and a continuity of symptoms after service, are deemed to be not credible.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony). 

Furthermore, as for any direct assertions by the Veteran, his friend, his wife and/or representative that there exists a medical relationship between current bilateral hip disability and the Veteran's service, the Board finds that such assertions do not provide persuasive evidence in support of the claim.  The matter of the medical etiology of disability here at issue is one within the province of trained medical professionals. See Jones, supra.  Although lay persons are competent to provide opinions on some medical issues (see Davidson, supra), here, the etiology of a bilateral hip disorder at issue is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.   As none of the above-named individuals is  shown to be other than a layperson without appropriate training and expertise, none is  competent to render a probative (i.e., persuasive) opinion the complex medical matter upon which this claim turns.  Id.   As, in connection with this claim, lay assertions as to the etiology of the disability for which service connection is sought have no probative value, the Board points out that the Veteran can neither support his claim, nor counter the competent, probative opinions of record, on the basis of lay assertions, alone. 

Finally, as the matter of secondary service connection, the Board notes that the March 2015 addendum opinion is inadequate as it contains no rationale for its conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  However, the April 2016 opinion considered whether the Veteran's hip disorder was caused or aggravated by a service-connected disability.  Dr. R.R. offered a robust opinion to support that opinion and noted his review of the Veteran's records as well as several treatises in formulating that opinion.  He noted the lack of evidence linking lumbosacral strain or knee arthritis as causing or aggravating hip arthritis.  He further explained that systemic diseases could cause both degenerative disc disease and hip degenerative disease, but the Veteran has never been diagnosed with a systemic disease.  As Dr. R.R. offered a clear opinion supported by a thorough rationale after a review of the Veteran's records, the Board finds the April 2016 opinion probative.  See Hayes, supra.

The Board acknowledges that the Veteran testified that his hips stiffen from the way he compensates for his low back pain.  However, as discussed above, the etiology of hip disability at is in this appeal is outside the ken of a layperson.  See Jandreau, supra.  Further, to the extent that the Veteran is competent to speak to his symptoms, the Board finds the April 2016 opinion far more probative as to whether a hip disability was caused or aggravated by a service-connected disability.  To that end, the April 2016 opinion offers a full discussion as to why it is not at least as likely as not that a hip disability is caused or aggravated by a service-connected disability.  Thus, the Board finds the April 2016 opinion to be the most probative evidence as to whether the hip disability was caused or aggravated by a service-connected disability, to include the Veteran's service-connected lumbosacral strain and bilateral knee degenerative joint disease.

For all the foregoing reasons, the Board finds that the claim for service connection for a bilateral hip disorder must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.





ORDER

As new and material evidence has not been received to reopen the claim for service connection for an acquired psychiatric disorder other than PTSD, the appeal as to this matter is denied.

Service connection for hip complaints/degenerative disc disease of the hips, to include as manifestations of  undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, or secondary to service-connected disability.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


